DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamroth et al. US Publication 2021/00110693.
Regarding claim 1, Gamoth teaches an HVAC system (100, Figure 1 and Figure 5) comprising:
a) a UV light source filter to eliminate pollutants (germs, mold, bacteria etc.) (within air duct 528, [0015]);
b) a ventilation system 528 (Figure 5);
c) an adsorption filter that is configured to absorb carbon dioxide from the air (filtration system 504, [0094] and [0099]).
Regarding claim 2, the UV filter is within the airduct 528 which is imposed between the air intake and plenum (section to the filtration system, [0015]).
Regarding claims 3 and 4, the UV light source filter is configured to eliminate pollutants (germs, mold, bacteria etc.) (within air duct 528, [0015]) and inherently viruses.
Regarding claim 5, the adsorption filter comprises carbon-based materials, such as activated carbon ([0090]).
Regarding claim 6, the HVAC system is included in a building (Figure 1).
Regarding claims 7 and 8, the HVAC system includes an air supply opening (to the outside air in Figure 5 part 314 and an extraction opening 310 ([0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth et al. US Publication 2021/00110693 in view of Duffy 2016/0271289.
Regarding claims 9 and 10, Gamroth does not explicitly describe the HVAC used for aircraft. However, Duffy discloses an air filtration system with a UV source to purify the air that is used in aircraft. The UV source is within the plenum of the HVAC where it can intake air to purify and an outlet to remove the air ([0012]).
Thus, it would have been obvious to one having ordinary skill in the art to implement an HVAC with UV light and absorption for use in aircraft vehicles to remove biological pathogens and carbon dioxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772